Dismissed and Memorandum Opinion filed March 21, 2013.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-01165-CV

                                  TIAN JIA, Appellant
                                              V.
                                    HUA XU, Appellee

                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-79571

                 MEMORANDUM                              OPINION
       Appellant Tian Jia filed a pro se notice of appeal on December 26, 2012, in
an attempt to appeal from an interlocutory consolidation order signed by the trial
court on December 14, 2012.1 We lack jurisdiction over this attempted appeal.

       Appellate jurisdiction is never presumed and issues related to our
1
 David K. Lam is also a defendant below, but he did not sign the notice of appeal and is not a
party to this appeal. See Tex. R. App. P. 9.1(b) (“A party not represented by counsel must sign
any document that the party files. . . .”). Tian Jia, who is not represented by counsel, may not
appeal on behalf of another person. See Paselk v. Rabun, 293 S.W.3d 600, 605 (Tex. App.—
Texarkana 2009, no pet.).
jurisdiction over an appeal may be raised on our own motion at any time. M.O.
Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004). Appellate courts generally
have jurisdiction over final judgments and such interlocutory orders as the
Legislature deems appealable by statute. See Tex.Civ. Prac. & Rem. Code §§
51.012, 51.014. There is no general statutory authority for an interlocutory appeal
from a consolidation order.

      Under section 51.014(d) of the Civil Practice and Remedies Code, a trial
court may, by written order, permit an appeal from an order that is not otherwise
appealable, under certain conditions. The current version of Section 51.014(d) and
the related Texas Rule of Appellate Procedure 28.3 apply only to cases filed in the
trial court on or after September 1, 2011. See Act eff. Sept. 1, 2011, 82nd Leg., ch.
203, § 6.01; Tex. R. App. P. 28.3 cmt. An action commenced before the effective
date of the amendment is governed by the prior law. Id. This action was filed
December 7, 2010.

      The pre-amendment version of section 51.014(d) provided:

      A district court, county court at law, or county court may issue a
      written order for interlocutory appeal in a civil action not otherwise
      appealable under this section if:
      (1) the parties agree that the order involves a controlling question of
      law as to which there is a substantial ground for difference of opinion;
      (2) an immediate appeal from the order may materially advance the
      ultimate termination of the litigation; and
      (3) the parties agree to the order.

Act of June 18, 2005, 79th Leg., ch. 1051.

      The record filed with this court does not contain an order granting an
interlocutory appeal. There also is no indication that the parties have agreed to an
interlocutory appeal or that such an appeal satisfies the statutory prerequisites.


                                            2
      On January 25, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant responded and informed the court that the trial court has not made a
decision whether to grant an appeal under section 51.014(d). To date, more than
forty-five days have passed and our record has not been supplemented with an
order demonstrating that an interlocutory appeal is authorized pursuant to former
section 51.014(d).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          3